1    SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
2    42 N. Sutter Street, Suite 400
3    Stockton, California 95202
     Telephone: (209) 948-9384
4    Facsimile: (209) 948-0706
5    Attorney for Plaintiff
6
                                     UNITED STATES DISTRICT COURT
7
                                   EASTERN DISTRICT OF CALIFORNIA
8                                           SACRAMENTO DIVISION
9
10
     TONI A KREIS,                                             Case No.: 2:17-cv-01633-DMC
11
                    Plaintiff,
12
     vs.                                                       STIPULATION AND ORDER FOR THE
13                                                             AWARD OF ATTORNEY FEES
     ANDREW SAUL,                                              PURSUANT TO THE EQUAL ACCESS
14                                                             TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security,
15
16                  Defendant
17
18          IT IS HEREBY STIPULATED by and between the parties through their undersigned

19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees under the
20
     EAJA in the amount of SEVEN-THOUSAND dollars ($7,000.00). This amount represents
21
     compensation for all legal services rendered on behalf of Plaintiff, to date, by counsel in
22
23   connection with this civil action, in accordance with 28 U.S.C. § 2412.

24          After the Court issues an order for EAJA fees and expenses to Plaintiff, the government
25   will consider the matter of Plaintiff's assignment of EAJA fees and expenses to Plaintiff's
26
     attorney. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010), the ability to honor the
27
     assignment will depend on whether the fees and expenses are subject to any offset allowed under
28

                              STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                               PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:17-cv-01633-CMK                                                                             Page 1
1    the United States Department of the Treasury's Offset Program. After the order for EAJA fees
2    and expenses is entered, the government will determine whether they are subject to any offset.
3
     Fees and expenses shall be made payable to Plaintiff, but if the Department of the Treasury
4
     determines that Plaintiff does not owe a federal debt, then the government shall cause the
5
6    payment of fees, expenses and costs to be made directly to Shellie Lott, pursuant to the

7    assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff's counsel.
8
            This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
9
     attorney fees and expenses, and does not constitute an admission of liability on the part of
10
     Defendant under the EAJA. Payment of the agreed amount shall constitute a complete release
11
12   from, and bar to, any and all claims that Plaintiff and/or Plaintiff's counsel may have relating to

13   EAJA attorney fees and expenses in connection with this action.
14
            This award is without prejudice to the rights of Plaintiff's counsel to seek Social Security
15
     Act attorney fees under 42 U.S.C. § 406, subject to the offset provisions of the EAJA.
16
17
18                                                   Respectfully submitted,

19   Dated: June 27, 2019                            /s/ Shellie Lott
                                                     SHELLIE LOTT
20
                                                     Attorney for Plaintiff
21
                                                     McGREGOR W. SCOTT
22                                                   United States Attorney
23
                                                     DEBORAH L. STACHEL
                                                     Regional Chief Counsel, Region IX
24
     Date: June 27, 2019                             /s/ Carolyn B. Chen
25                                                   (As authorized via email on 6/24/19)
26                                                   CAROLYN B. CHEN
                                                     Special Assistant United States Attorney
27
28

                           STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                            PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:17-cv-01633-CMK                                                                              Page 2
1
2
3
                                   UNITED STATES DISTRICT COURT
4
                                  EASTERN DISTRICT OF CALIFORNIA
5
                                          SACRAMENTO DIVISION
6
7
     TONI A. KREIS,                                          Case No.: 2:17-cv-01633-DMC
8
                     Plaintiff,
9
     vs.                                                     ORDER RE STIPULATION FOR THE
10                                                           AWARD OF ATTORNEY FEES
11   ANDREW SAUL,                                            PURSUANT TO THE EQUAL ACCESS
     Commissioner of Social Security,                        TO JUSTICE ACT, 28 U.S.C. § 2412(d)
12
13
                     Defendant
14
15           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that attorney fees
16
     under EAJA, in the amount of SEVEN-THOUSAND dollars ($7,000.00), are awarded to
17
     Plaintiff, subject to the terms of the stipulation.
18
19           IT IS SO ORDERED.

20
21
22
     Dated: June 27, 2019
23
                                                                           _________________________
24
                                                               ___________
25                                                             DENNIS M. COTA
                                                               UNITED STATES MAGISTRATE JUDGE
26
27
28

                            STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                             PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(d)
     2:17-cv-01633-CMK                                                                          Page 3
